DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0125159, filed on 10/19/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites limitations of estimating a position of a target, calculating an error of the estimated position of the target based on the estimated position, acquired map data, and captured image data, and correcting the estimated position of the target based on the calculated error of the estimated position. These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, cover performances of the mind. Thus, the claim recites 
This judicial exception is not integrated into a practical application. The claim recites the additional element of sensing data acquired by a first sensor. The sensing data step is a general means for gathering data, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sensor is recited at a high level of generality and is used to “apply” the otherwise mental judgments in a generic position estimating process. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The sensing data step is data gathering and considered insignificant extra-solution activity. MPEP 2106.05(g). Thus, the limitation does not provide an inventive concept.

Claim 12 corresponds in scope to claim 1 and is similarly rejected under 35 U.S.C. 101.

Claims 2 and 3 contain limitations that are not more than the abstract idea identified above. The limitations merely recite more aspects of the abstract idea, where the identifying a map landmark, detecting a landmark in an image, and calculation steps are all steps that can reasonably be performed in the human mind.

Claims 13 and 14 correspond in scope to claims 2 and 3 and thus are ineligible for the same rationale.
Claims 4-7, 9, and 10 contain eligible subject matter due to their recitation of practical applications of the claimed invention.

Claims 15-18, and 20 correspond in scope to claims 4-7, and 9, and similarly contain eligible subject matter for the same rationale.

Claim 8 contains limitations that recite insignificant data gathering and thus is insignificant extra-solution activity. Thus, claim 8 contains ineligible subject matter.

Claim 19 corresponds in scope to claim 8 and thus is ineligible for the same rationale.

Claim 11 is ineligible due to its limitation which recites mere instructions to apply hardware.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring sensing data, estimating a position of a target vehicle based on the sensing data, acquiring image data, acquiring map information corresponding to the estimated position of the target vehicle, detecting an image landmark from the image data and detecting a map landmark from map the map information, calculating an error in the estimated position of the target vehicle based on a coordinate difference between the image landmark and the map landmark, and obtaining a final position of the target vehicle based on the estimated position of the target vehicle, the calculated error, and a dynamic model. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind. Thus, the claim recites mental processes. For example, the claims recite the mental process of a person determining the location of an object in space, and formulating a 
This judicial exception is not integrated into a practical application. The claim recites additional elements of data from a first sensor and data from a second sensor. The sensing data steps are a general means for gathering data, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The first and second sensors are recited at a high level of generality and are used to “apply” the otherwise mental judgments in a generic position estimating process. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The sensing data steps are data gathering and considered insignificant extra-solution activity. Thus, the limitations do not provide an inventive concept.

Claim 22 contains more limitations that are no more than the abstract idea, identified above. The limitations merely recite more aspects of the abstract idea which can reasonably be performed in the human mind, except for the recitation of “a global positioning system (GPS) module”. The recitation of a GPS module is at a high level of generality and merely gives instructions to apply an abstract idea or other exception on a computer.

Claims 23 and 24 contain eligible subject matter due to their recitation of practical applications of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (Pub. No. US 2013/0166137 A1, hereinafter referred to as Ahn).

Regarding claim 1,
Ahn teaches a position estimation method performed by a processor ([0003], describes a method for position estimation of a mobile apparatus; [0061], the controller includes processing units), the method comprising:
estimating a position of a target based on sensing data acquired by a first sensor ([0057], the sensor module includes a plurality of sensors for position detection; [0063], the localization unit estimates the position and pose of the robot (i.e. the target) using data collected from the sensors);
calculating an error of the estimated position of the target based on the estimated position, acquired map data, and captured image data ([0057], the sensors include cameras and IMUs to capture image data and pose/position information of the robot; [0064], local map information is also used for position estimation; [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which reduce error in data (see [0172])); and
correcting the estimated position of the target based on the calculated error of the estimated position ([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position).

Regarding claim 12,
Claim 12 corresponds in scope to claim 1 and is similarly rejected.

Regarding claim 2,
Ahn teaches the invention described above in claim 1. Ahn further teaches:
the calculating of the error of the estimated position comprises ([0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data):
identifying a map landmark corresponding to the estimated position of the target from the map data ([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data);
detecting an image landmark from the image data ([0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera); and
calculating the error of the estimated position based on a difference between the identified map landmark and the detected image landmark ([0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, uncertainty of the pose is calculated; here the uncertainty in the pose is the error associated with the robot location).

Regarding claim 13,
Claim 13 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3,
Ahn teaches the invention described above in claim 2. Ahn further teaches:
the calculating of the error of the estimated position further comprises ([0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which reduce error in data (see [0172]); [0092], filtering data to reduce error is also applied to the node detection process (i.e. comparing map landmark and image landmark information):
calculating at least one of a position error and a pose error as the error based on a position and a pose of the target ([0085], the node detection process (i.e. comparing map landmark and image landmark information) finds the pose, position, and direction of the robot (i.e. target), and determines the error associated with the corresponding pose, position, and direction of the robot; [0092], filtering data to reduce error is applied to the node detection process).

Regarding claim 14,
	Claim 14 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Ahn teaches the invention described above in claim 2. Ahn further teaches:
([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data):
identifying the map landmark among a plurality of landmarks of the map data to be included in an angle of field of a second sensor configured to capture the image data based on the estimated position and a pose of the target ([0057], the sensor module includes a plurality of sensors for position detection including cameras (the second sensor can be a camera); [0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data; [0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera; [0085], the pose, position, and direction of the robot is estimated from the node data (i.e. map landmarks) and feature points (i.e. image landmarks); here the node data and feature points must exist within a specific angle of field of the camera sensor in order for the information to be compared for a robot position to be estimated).

Regarding claim 15,
	Claim 15 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5,
Ahn teaches the invention described above in claim 2. Ahn further teaches:
the identifying of the map landmark comprises ([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data):
acquiring the map landmark by converting three-dimensional (3D) coordinates of a landmark included in the map data into two-dimensional (2D) coordinates on an image ([0083], the node coordinate system (i.e. map landmark coordinates) can be created from turning the world origin view system (i.e. 3D) into a topological map (i.e. 2D)).

Regarding claim 16,
Claim 16 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 8,
Ahn teaches the invention described above in claim 1. Ahn further teaches:
acquiring an inertial measurement unit (IMU) signal and a global positioning system (GPS) signal indicating an acceleration and an angular velocity of the target as the sensing data ([0057], the system includes a plurality of sensors to detect position information of the robot (i.e. target); [0060], the IMU measures velocity, acceleration, directions, angles, and angular velocity of the robot; [0177], any sensor which may perform localization of a mobile apparatus, such as a global positioning device (GPS), may be used).

Regarding claim 19,
Claim 19 corresponds in scope to claim 8 and is similarly rejected.

Regarding claim 9,
Ahn teaches the invention described above in claim 1. Ahn further teaches:
the correcting of the estimated position comprises ([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position):
determining a final position of the target by applying non-linear filtering based on the calculated error to the estimated position ([0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used).

Regarding claim 20,
Claim 20 corresponds in scope to claim 9 and is similarly rejected.

Regarding claim 10,
Ahn teaches the invention described above in claim 9. Ahn further teaches:
the determining of a final position of the target comprises ([0068], by using the filters, the system can perform continuous and effective position estimation of the robot (i.e. target)):
applying the non-linear filtering to the estimated position of the target under a constraint based on a dynamic model corresponding to the target ([0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model (i.e. a dynamic model) based on estimated state variables is used).

Regarding claim 11,
Ahn teaches the invention described above in claim 1. Ahn further teaches:
a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the position estimation method of claim 1 ([0061], the controller controls the overall position estimating process and includes the processors; [0065], the storage may be integrated with the controller to perform the position estimation process; [0188], the position estimation process may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer).
Regarding claim 21,
Ahn teaches a position estimation method performed by a processor ([0003], describes a method for position estimation of a mobile apparatus; [0061], the controller includes processing units), the method comprising:
acquiring sensing data from a first sensor ([0057], the sensor module includes a plurality of sensors for position detection including data collection; a plurality of sensors would include a first sensor);
estimating a position of a target vehicle based on the sensing data ([0063], the localization unit estimates the position and pose of the robot (i.e. the target vehicle) using data collected from the sensors);
acquiring image data from a second sensor ([0057], the sensors include cameras to capture image data information of the robot; a second sensor of the plurality of sensors can be a camera);
acquiring map information corresponding to the estimated position of the target vehicle ([0064], local map information is also used for position estimation of the robot (i.e. target vehicle);
detecting an image landmark from the image data and detecting a map landmark from the map information ([0082], nodes (i.e. map landmarks) adjacent to the robot’s estimated position are identified using stored map data; [0083], feature points (i.e. image landmarks) are extracted from image information acquired by the camera);
calculating an error in the estimated position of the target vehicle based on a coordinate difference between the image landmark and the map landmark ([0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, uncertainty of the pose is calculated; here the uncertainty in the pose is the error associated with the robot location), and
([0071], the localization data is filtered and fused, thus correcting and updating the position/pose information of the robot; here the filtering calculates and reduces the error of the estimated position; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model (i.e. a dynamic model) based on estimated state variables is used).

Regarding claim 22,
Ahn teaches the invention described above in claim 21. Ahn further teaches:
the first sensor comprises an inertial sensor module and a global positioning system (GPS) module, and the second sensor comprises an image sensor ([0057], the system includes a plurality of sensors including cameras (i.e. image sensors) and an IMU to detect position information of the robot (i.e. target); [0177], any sensor which may perform localization of a mobile apparatus, such as a global positioning device (GPS), may be used; here a first sensor can include the IMU and GPS and a second sensor can include a camera (i.e. image sensor)) .

Regarding claim 23,
Ahn teaches the invention described above in claim 21. Ahn further teaches:
applying one or more of Kalman filtering and non-linear filtering to the estimated position of the target vehicle, the error of the estimated position, and the dynamic model ([0021], the system uses filters to calculate and reduce error in position data; [0068], by using the filters, the system can perform continuous and effective position estimation; [0074], Kalman filtering is used; [0076], to estimate position, a model based on estimated state variables is used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 17, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Pub. No. US 2013/0166137 A1, referred to as Ahn) and further in view of Levinson et al. (US 9,612,123 B1, hereinafter referred to as Levinson).

Regarding claim 6,
Ahn teaches the invention as discussed above in claim 1. Ahn further teaches:
the calculating of the error of the estimated position comprises ([0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data):
calculating the error of the estimated position based on the captured image data and the acquired map data ([0057], the sensors include cameras and IMUs to capture image data and pose/position information of the robot; [0064], local map information is also used for position estimation; [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data).
However, Ahn does not teach additionally calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data.
Levinson teaches additionally calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data (Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).
Ahn and Levinson are analogous art to the claimed invention since they are from the similar field of position estimation of vehicles/robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the error calculation method of Ahn with the Lidar and radar data of Levinson to create an error calculation that is additionally based on Lidar and radar data.
The motivation for modification would have been to create a position estimation method that is more accurate given an increased amount of data input to fuse and filter based on map data, camera data, sensor data, IMU information, GPS information, etc., as well as Lidar and radar data.

Regarding claim 17,
Claim 17 corresponds in scope to claim 6 and is similarly rejected. 

Regarding claim 7,
Ahn-Levinson teach the invention described above in claim 6. Ahn-Levinson further teach:
(Ahn, [0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data):
calculating the error of the estimated position based on at least two landmarks among the map landmark based on the map data, the image landmark based on the image data (Ahn, [0084], feature point information from the images (i.e. image landmarks) are compared with feature point information from map data (i.e. map landmarks); [0085], by comparing the different image and map landmarks, error associated with the robot location can be determined), a LiDAR landmark based on the LiDAR data, and a RADAR landmark based on the RADAR data (Levinson, Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 9, line 64 – Col. 10, line 4, Lidar data and radar data is used to identify and locate external objects; these objects would be Lidar landmarks or radar landmarks; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).

Regarding claim 18,
Claim 18 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 24, 
Ahn teaches the invention as discussed above in claim 21. Ahn further teaches:
the calculating of the error ([0068], the localization data collected from the sensors is filtered; here the filters are Kalman filters, which inherently deal with error in data).
However, Ahn does not teach calculating the error of the estimated position based on light detection and ranging (LiDAR) data and radio detection and ranging (RADAR) data.
(Col. 9, lines 41-48, the localizer uses Lidar data and radar data to determine the position of a vehicle using data fusion; Col. 27, lines 17-19, the fused data is filtered using a Kalman filter to improve the accuracy).
Ahn and Levinson are analogous art to the claimed invention since they are from the similar field of position estimation of vehicles/robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the error calculation method of Ahn with the Lidar and radar data of Levinson to create an error calculation that is additionally based on Lidar and radar data.
The motivation for modification would have been to create a position estimation method that is more accurate given an increased amount of data input to fuse and filter based on map data, camera data, sensor data, IMU information, GPS information, etc., as well as Lidar and radar data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664